10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:17-CV-00582-TSZ Document 83 Filed 11/02/18 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ESTATE OF VERL A. BRANTNER,

P1aintiff,
C17-582 TSZ
V.

VERDICT
OCWEN LOAN SERVICING LLC,

 

Defendant.

 

We, the jury, answer the questions submitted by the Court as follows:

QMM;

Do you find that Plaintiff Estate of Brantner is entitled to recover on its Consunier
Protection Act (“CPA”) claim against chen?

Answer: YeS No

If your answer to Question No. 1 is “Yes,” then proceed to Question No. 2. If

your answer to Question No. l is “No,” then sign and date the Verdict fortn.

VERDICT ~ 1

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:17-cV-00582-TSZ Document 83 Filed 11/02/18 Page 2 of 3

Question No. 2

Did you find that Piaintiff Estate of Brantner has proven an unfair or deceptive act

/

or practice under 1nstruction\74?
Answer: Yes No

Whether your answer to Question No. 2 is “Yes” or “No,” proceed to

Question No. 3.

Question No. 3

Did you find that Plaintiff Estate of Brantner has proven a per se violation of the
CPA under Instruction 13B?

Answer: Yes No

Whether your answer to Question No. 3 is “Yes” or “No,” proceed to

Question No. 4.

VERDICT - 2

 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

Case 2:17-cV-00582-TSZ Document 83 Filed 11/02/18 Page 3 of 3

Question No. 4

What amount of actual damages, if any, do you award to Estate of Brantner’?

$ g<g?\§@l.»l@

 

DATEDrhiS _1 dayof NOVEM@EK ,2018_

  
   

esl mg uror

VERDICT - 3

 

